 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK ANTHONY BROWN,                               No. 2: 20-cv-1746 JAM KJN P
12                       Petitioner,
13           v.                                         ORDER
14    DAVID BAUGHMAN,
15                       Respondent.
16

17          On May 13, 2021, petitioner filed a request for reconsideration of the magistrate judge’s

18   order filed May 4, 2021 denying petitioner’s motion for appointment of counsel. Pursuant to E.D.

19   Local Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or

20   contrary to law.” Id. Upon review of the entire file, the court finds that it does not appear that the

21   magistrate judge’s ruling was clearly erroneous or contrary to law.

22          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

23   magistrate judge filed May 4, 2021 is affirmed.

24

25
     DATED: June 1, 2021                             /s/ John A. Mendez
26
                                                     THE HONORABLE JOHN A. MENDEZ
27                                                   UNITED STATES DISTRICT COURT JUDGE

28
                                                        1
